In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Richmond County (Adams, J.), dated August 4, 2006, which granted the plaintiffs motion, in effect, to compel her to accept an untimely complaint and, in effect, denied that branch of her cross motion which was to dismiss the action for failure to timely serve a complaint pursuant to CPLR 3012 (b).
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiffs submission of a proposed amended verified complaint and his reference thereto in his motion papers, in place of a separate affidavit of merit, was sufficient to satisfy the requirement to demonstrate a meritorious cause of action (see Chiaffarano v Winston, 234 AD2d 329 [1996]; see also Saleh v Paratore, 60 NY2d 851, 852-853 [1983]; Bartone v County of Nassau, 286 AD2d 354 [2001]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Ritter, Florio and Fisher, JJ., concur.